Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 52-62 are allowable, with Claims 1-51 canceled. 

Response to Arguments
Applicant argues the 102/103 rejections, on page 6, in view of Peleg (GB 2483735), stating that the prior art allegedly doesn't teach “a plurality of longitudinal elements extending in a longitudinal direction of the cylindrical element” nor teaches “the first portion (of the longitudinal elements) is smaller than the second portion (of the longitudinal elements)”. The examiner has fully considered applicant's argument, and agrees that Peleg doesn’t explicitly teach elements extending in a cylindrical element’s longitudinal direction, nor teaches the first portion being smaller than the second portion. See allowable subject matter below.

Allowable Subject Matter
Claims 52-62 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 52, the closest prior art on record, Peleg (GB 2483735), while disclosing a cylindrical member with longitudinal elements, rope equalizer with bridge, first and second wires, does not disclose or render obvious, alone or in combination with the other prior art of record, the longitudinal elements extending in a longitudinal direction of the cylindrical element, nor teaches the longitudinal elements first portion being smaller than the second portion, as claimed in the amended Claim 52. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
Claims 53-58 depend upon Claim 52, therefore are allowable.

Regarding Claim 59, the closest prior art on record, Peleg (GB 2483735) in view of Salahieh et al., (US 2015/0094656), while disclosing a cylindrical member with longitudinal elements, spacer, first and second circumferential slits, and first, second and third longitudinal slits, does not disclose or render obvious, alone or in combination with the other prior art of record, the longitudinal elements extending in a longitudinal direction of the cylindrical element, as claimed in the amended Claim 59. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claims 60-62 depend upon Claim 59, therefore are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783           

/BRANDY S LEE/Primary Examiner, Art Unit 3783